Title: Ledger A & B, 4 July 1730
From: Franklin, Benjamin
To: 


The earliest of Franklin’s surviving business record books is a tall, narrow volume (15 in. by 6 in.) of 380 pages, lettered on the cover “Leidgers A & B,” and ruled as an account book. It covers in general the years 1730–38, although some entries of both earlier and later dates are included. Only credit transactions are recorded, not “over-the-counter” cash sales and purchases. Except for a few miscellaneous records and memoranda, the entries are of two kinds: “journal” and “ledger.”
The flyleaf bears the inscription: “Benja Franklin’s Journal, began July 4. 1730.” The next 73 pages record a series of transactions, chronologically entered, including such items as goods bought and sold, printing services rendered to customers, payments made or received on account, promissory notes given or received. Nearly all the entries are in Franklin’s hand; a very few are by an unknown person, perhaps one of his journeymen, and the rest are by Deborah Franklin. The last regular entry is dated December 7, 1737, and is followed by a memorandum marked only “Feb.” The nature of the entries in this Journal can be seen from the following samples selected from the early pages of the record:


1730
July
15
Andrew Hamilton Esq. Dr. To ½ Doz. Powers of Attorney
–
1
3




25
  Morris Trent of Trentown Cr By Cash
2
10
–



Oct.
9
  Dr. John Moore Esq. to printing blank Lists
1
15
–



Nov.
6
  Adjusted Accts with Mr. Whitemarsh to the 26th Day of October past, and I am Dr to Ballance
25
–
–


1731
Jan
1
  Province of Pennsylvania Dr To printing Votes of the last Session of the Assembly in Augt 1730. 3 Sheets a 26/
3
18
–





  To printing Laws made that Session relating to Damms and Trustees &c. 2½ Sheets a 25/
3
2
6





  To printing Votes 1½ Sheets of the first Session of this Assembly a 26/ per
1
19
–



Jan
5
  Bought of Wm. Allen 20 Reams of Paper 13 a 12/ & 7 a 15/
13
1
–


The same kinds of entries are also found in a surviving “Shop Book,” covering the period November 14, 1735, to August 3, 1739. Most of these are in Deborah Franklin’s hand, although her husband’s writing appears often enough to suggest that during the period when the Journal and the Shop Book overlapped (November 14, 1735, to December 7, 1737) Franklin may have recorded his business transactions in whichever volume happened to be convenient at the moment.
On the 169th page of “Ledger A & B” is a new heading: “Accounts posted or Ledger.” Beneath is a memorandum which Franklin wrote shortly before he sailed for England in 1757, that shows his effort to set his records in order: “I have drawn a red Line over all such Accounts in this Book, as are either settled or not like to be recovered. B. Franklin March 5, 1757.” Approximately 190 numbered pages of ledger entries follow, recording in debit and credit columns his individual customers’ accounts. Some of these were opened in 1728 or 1729, but most start in 1730 or later. Immediately preceding this Ledger is an eight-page alphabetical index of these customers.
By November 1736 he had used up the pages at the back of the book reserved for ledger accounts, so he turned to the blank section between the Journal and the Ledger Index and continued the Ledger, starting at the rear and working toward the front. He numbered these pages from back to front in carefully written, reversed or “mirror” figures, which he also entered opposite the appropriate names in the Index. The last ledger account begins with an entry dated November 18, 1738, and the latest date found for any entry is May 21, 1741.
Many of the individual accounts in both parts of the Ledger are canceled with red lines as indicated in Franklin’s note of 1757; others terminate with the words “Carried to Ledger E” (which has not been found), or some similar phrase. A large proportion remain unbalanced as between debit and credit entries, and many show no credit entries at all. Most, but not all, of the separate entries first appear under their respective dates in the Journal or the Shop Book, from which they were posted to the appropriate customer’s account in the Ledger. The principal exceptions are charges for Gazette advertisements and subscriptions, which are only occasionally entered in either of the daily records. On the other hand, some Journal and Shop Book entries are not found in the Ledger. A few of the final pages of the Ledger contain lists of otherwise unrecorded “Small Debts” and “Advertisements in Gazette not paid for,” together with a number of miscellaneous jottings and accounts.
The following examples will illustrate the various kinds of business activities recorded in the Ledger and some of the methods of payment:


  
  
  
  
  
  
  
  
  
  

1730, 1

Trustees OF THE Loan Office Dr
Contra
Cr





Feb. 3
For an Advertisement
–
5
–
For Cash in full
–
5
–




  For Printing & Paper of 40000£
  114
  13
  5
For Cash at twice
100
–
–




  Abated
  14
  13
  5





114
18
5

114
18
5




  George Brownell Dr



  Contra
Cr






  For 2 Doz Watts Psalms
3
–
–
  For Cash pd Mr. Heurtin [?]
  2
  –
  6½


1735/6
Feb. 7
  For binding a small Book
–
1
6





  For a Psalmbook
–
1
9
  For ½ doz Bibles
1
7
–



Nov. 27
  For a spelling Book
–
1
–
  For Cash paid Skelton
–
12
–


1735/6
Jan. 6
  For Advt of Schoolkeeping &c
–
5
–

3
19
6½


1737
Sept. 7
  For a Sermon
–
1
–







20
  For 4 quire paper
–
8
–








  For the Gazette 2 Year & 7 months
  1
  5
  10
Contra Cr by Cash in full
  1
  4
  6½





5
4
1

5
4
1




Anthony Nichols
Dr


Contra
Cr






For Cash
–
15
–
  By Dogs & Pothooks
1
15
6




  For Barclay’s Apology
–
8
–








  For a gilt Bible
–
7
6








For Cash
  –
  5
  –









1
15
6








  For a Power Attorney
–
–
4






1733, 4

  For an Account Book
–
8
–








  For an Almanack 1734
–
–
5







No. 443
  For Advt in Gazette Owen Evans
–
3
–






1737
Sept. 6
  For a Slate and Pencil
–
2
8






38
May 11
  For a blank Book 6 quire Carried to Ledger E
–
2
–






This Journal and Ledger and the associated Shop Book provide an extended view of Franklin’s business activities during the period they cover. From these pages one can learn a good deal about his commercial printing, the advertising he carried in the Gazette, the goods he sold in his shop, and those he bought for business use or sale. But the books do not permit a complete and detailed reconstruction of his financial affairs. There are no records of strictly cash transactions, no inventories of stock and equipment. Wages and most of his other outlays are only hinted at in occasional memoranda or are omitted entirely. Franklin must have kept other books which have not been found. Consequently, neither these volumes nor such other fragmentary records as do survive for these years would enable one to prepare even approximately accurate periodic statements of income and expense, of profit and loss, or of assets and liabilities. What information these books do offer on the details of his business is ably illustrated by George Simpson Eddy’s study, Account Books Kept by Benjamin Franklin: Ledger 1728–1729, Journal 1730–1737 (New York, privately printed, Columbia University Press, 1928).
